Citation Nr: 0117267	
Decision Date: 06/27/01    Archive Date: 07/03/01	

DOCKET NO.  99-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total evaluation for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from July 1984 to 
June 1985 to include service during this period with the Army 
National Guard.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a total evaluation for compensation 
purposes based on individual unemployability.  

This case was previously before the Board and in September 
2000 it was remanded to the RO for further development.  The 
case has since been returned to the Board.  


FINDING OF FACT

The veteran, without good cause, failed to report for a 
scheduled VA examination of his service-connected 
disabilities for the purpose of evaluating his claim for a 
total evaluation based on individual unemployability.


CONCLUSION OF LAW

The claim of entitlement to a total evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is denied.  38 C.F.R. 
§ 3.655(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2000 the Board remanded this matter to the RO 
for additional development because the evidence at that time 
was inadequate to properly determine what effect the 
veteran's service-connected bilateral knee, left foot and 
ankle disabilities have on his ability to work.  In that 
remand, the Board observed that the veteran had failed to 
report for a scheduled VA examination in June 1999 and had 
not offered any evidence or argument as to whether there was 
"good cause" for this failure.  The RO was requested by the 
Board to advise the veteran in a supplemental statement of 
the case of the potential effect of 38 C.F.R. § 3.655(b) and 
provide him an opportunity to show good cause for his failure 
to report for the June 1999 examination.  The RO was also 
advised that if good cause were shown by the veteran, he 
should be provided appropriate examination in connection with 
his claim.  

Pursuant to the Board's remand the veteran, in December 2000, 
was furnished a supplemental statement of the case containing 
the provisions of 38 C.F.R. § 3.655 in December 2000.  He was 
specifically requested therein to submit a statement as to 
why he canceled the VA examination scheduled in June 1999.  
The supplemental statement of the case was mailed to the 
veteran's address of record and was not returned as 
undeliverable.  No response was received from the veteran 
within the prescribed 60-day time frame provided by the RO.  
See 38 C.F.R. § 20.302(c) (2000).  

Analysis

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub L. No. 106-475, 114 Stat. 2096 (2000), the 
VA's duty to assist the veteran in the involvement of a claim 
includes obtaining an adequate VA examination.  See also 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran was scheduled 
for a VA examination in June 1999 to ascertain the current 
level of disability related to his service-connected 
disabilities.  He failed to report and no reason was given 
for such failure.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§ 3.326(a).  

The governing regulation is clear that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section.  38 C.F.R. 
§ 3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of a claimant and death of 
an immediate family member.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his claim and he 
has not demonstrated or set forth good cause for such 
failure.  He was advised in the September 2000 Board remand 
that his claim was subject to the provisions of 38 C.F.R. 
§ 3.655(b).  Furthermore, the record shows that the RO cited 
to the veteran's failure to report for the VA examination and 
to 38 C.F.R. § 3.655 in the December 2000 supplemental 
statement of the case.  The supplemental statement of the 
case was sent to the veteran's latest address of record.  
Notwithstanding this, the veteran has made no attempt to 
follow up on his current claim or otherwise explain to the RO 
why he failed to report for the scheduled VA examination 
relevant to the claim.  The Board also notes there is no 
evidence that the veteran had good cause in his failure to 
report for the scheduled VA examination.  Neither he, nor his 
representative, has offered any explanation as to why he 
failed to appear for this examination.  See Hyson, supra.  
Consequently, his claim for a total evaluation for 
compensation purposes based on individual unemployability 
must be denied as a matter of law.  38 C.F.R. § 3.655; see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A total evaluation for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied. 



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

